     Case 4:19-cv-00035-RM-LAB Document 71 Filed 01/02/20 Page 1 of 4



 1   Molly Brizgys
     ACLU Foundation of Arizona
 2   3707 North 7th Street, Suite 235
     Phoenix, AZ 85014
 3   mbrizgys@acluaz.org
 4   Joshua A. Block
     Leslie Cooper
 5   American Civil Liberties Union Foundation
     125 Broad Street, Floor 18
 6   New York, NY 10004
     jblock@aclu.org
 7   lcooper@aclu.org
 8   James Burr Shields
     Heather A. Macre
 9   Aiken Schenk Hawkins & Ricciardi P.C.
     2390 East Camelback Road, Suite 400
10   Phoenix, AZ 85016
     Phone: (602) 248-8203
11   burr@aikenschenk.com
     ham@aikenschnek.com
12   Attorneys for Plaintiff
13   C. Christine Burns #017108
     Kathryn Hackett King #024698
14   Alison Pulaski Carter #025699
     BURNSBARTON PLC
15   2201 E. Camelback Rd.
     Suite 360
16   Phoenix, AZ 85016
     Phone: (602) 753-4500
17   christine@burnsbarton.com
     kate@burnsbarton.com
18   alison@burnsbarton.com
     Attorneys for Defendants State of Arizona,
19   Andy Tobin, and Paul Shannon
20   Paul F. Eckstein PEckstein@perkinscoie.com
     Austin C. Yost AYost@perkinscoie.com
21   Perkins Coie LLP
     2901 N. Central Ave., Suite 2000
22   Phoenix, AZ 85012-2788
     DocketPHX@perkinscoie.com
23   Attorneys for Defendants Arizona Board of Regents
     d/b/a University of Arizona; Ron Shoopman; Larry Penley
24   Ram Krishna; Bill Ridenour; Lyndel Manson; Karrin
     Taylor Robson; Jay Heiler; and Fred Duval
25
26                       IN THE UNITED STATES DISTRICT COURT

27                             FOR THE DISTRICT OF ARIZONA

28
     Case 4:19-cv-00035-RM-LAB Document 71 Filed 01/02/20 Page 2 of 4



 1
      Russell B. Toomey,                               Case No. CV-19-00035-TUC-RM (LAB)
 2
                        Plaintiff,
 3    v.
                                                       STIPULATION AND JOINT
 4    State of Arizona; Arizona Board of               MOTION TO EXTEND THE
      Regents, d/b/a University of Arizona, a          DEADLINE FOR THE PARTIES TO
 5    governmental body of the State of Arizona;
      Ron Shoopman, in his official capacity as        SUBMIT A JOINT PROPOSED
 6    Chair of the Arizona Board of Regents;           DISCOVERY AND BRIEFING
      Larry Penley, in his official capacity as        SCHEDULE WITH RESPECT TO
 7    Member of the Arizona Board of Regents;          PLAINTIFF’S MOTION FOR CLASS
      Ram Krishna, in his official capacity as
 8    Secretary of the Arizona Board of Regents;       CERTIFICATION
      Bill Ridenour, in his official capacity as
 9    Treasurer of the Arizona Board of Regents;
      Lyndel Manson, in her official capacity as
10    Member of the Arizona Board of Regents;
      Karrin Taylor Robson, in her official
11    capacity as Member of the Arizona Board
      of Regents; Jay Heiler, in his official
12    capacity as Member of the Arizona Board
      of Regents; Fred Duval, in his official
13    capacity as Member of the Arizona Board
      of Regents; Andy Tobin, in his official
14    capacity as Director of the Arizona
      Department of Administration; Paul
15    Shannon, in his official capacity as Acting
      Assistant Director of the Benefits Services
16    Division of the Arizona Department of
      Administration,
17
                        Defendants.
18
            Plaintiff Russell Toomey (“Plaintiff”) and Defendants State of Arizona, Arizona
19
     Board of Regents d/b/a University of Arizona, Ron Shoopman, Larry Penley, Ram
20
     Krishna, Bill Ridenour, Lyndel Manson, Karrin Taylor Robson, Jay Heiler, Fred Duval,
21
     Gilbert Davidson, and Paul Shannon (collectively “Defendants”) stipulate and jointly
22
     move the Court to extend the deadline for the parties to submit a joint proposed discovery
23
     and briefing schedule to the Court with respect to Plaintiff’s Motion for Class
24
     Certification (Dkt. 28).
25
            Previously, the Court granted the parties’ Stipulation and Joint Motion to Stay
26
     Briefing on Plaintiff’s Motion for Class Certification Pending Ruling on Defendants’
27
     Motion to Dismiss (Dkts. 36 and 38). The Court ordered that in the event the Court
28


                                                 -2-
     Case 4:19-cv-00035-RM-LAB Document 71 Filed 01/02/20 Page 3 of 4



 1
     denied Defendants’ Motion to Dismiss, the parties must file with the Court a joint
 2
     proposed discovery and briefing schedule with respect to Plaintiff’s Motion for Class
 3
     Certification no later than 10 calendar days following the Court’s ruling on the Motion to
 4
     Dismiss (Dkt. 38). On December 23, 2019, the Court entered an Order denying
 5
     Defendants’ Motion to Dismiss (Dkt. 69).
 6
            Pursuant to the Court’s Order (Dkt. 38), the deadline for the parties to submit a
 7
     joint proposed discovery and briefing schedule with respect to Plaintiff’s Motion for Class
 8
     Certification is January 2, 2020 (i.e., 10 calendar days after the December 23, 2019 Order
 9
     denying the Motion to Dismiss). This deadline falls immediately after the Hanukkah,
10
     Christmas, and New Years Day holidays, which has created scheduling challenges for
11
     counsel to meet and confer to develop the joint proposed discovery and briefing schedule.
12
     Accordingly, the parties hereby stipulate and jointly move to extend the deadline for the
13
     parties to submit the joint proposed discovery and briefing schedule with respect to
14
     Plaintiff’s Motion for Class Certification to January 17, 2020.
15
            A proposed form of order consistent with the relief requested is attached.
16
               RESPECTFULLY SUBMITTED this 2nd day of January, 2020.
17
18                                             BURNSBARTON PLC
19                                             By       /s/ Kathryn Hackett King
20                                                     C. Christine Burns
                                                       Kathryn Hackett King
21                                                     Alison Pulaski Carter

22                                             PERKINS COIE LLP
23
24                                             By      /s/ Paul F. Eckstein

25                                             AMERICAN CIVIL LIBERTIES UNION
                                               FOUNDATION
26
27                                             By      /s/ Joshua A. Block (w/permission)
                                                       Joshua A. Block
28


                                                 -3-
     Case 4:19-cv-00035-RM-LAB Document 71 Filed 01/02/20 Page 4 of 4



 1                                CERTIFICATE OF SERVICE
 2
            I hereby certify that on January 2, 2020, I electronically transmitted the
 3   foregoing document to the Clerk's Office using the CM/ECF System for filing and
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants.
 4
           A COPY was also e-mailed on this 2nd day of January, 2020 to:
 5
 6   Molly Brizgys
     ACLU Foundation of Arizona
 7   3707 North 7th Street, Suite 235
     Phoenix, AZ 85014
 8   mbrizgys@acluaz.org
 9   Joshua A. Block
     Leslie Cooper
10   American Civil Liberties Union Foundation
     125 Broad Street, Floor 18
11   New York, NY 10004
     jblock@aclu.org
12   lcooper@aclu.org
13   James Burr Shields
     Heather A. Macre
14   Aiken Schenk Hawkins & Ricciardi P.C.
     2390 East Camelback Road, Suite 400
15   Phoenix, AZ 85016
     burr@aikenschenk.com
16   ham@aikenschnek.com
     Attorneys for Plaintiff
17
     Paul F. Eckstein PEckstein@perkinscoie.com
18   Austin C. Yost AYost@perkinscoie.com
     Perkins Coie LLP
19   2901 N. Central Ave., Suite 2000
     Phoenix, AZ 85012-2788
20   DocketPHX@perkinscoie.com
     Attorneys for Defendants Arizona Board of Regents
21   d/b/a University of Arizona; Ron Shoopman; Larry Penley
     Ram Krishna; Bill Ridenour; Lyndel Manson; Karrin
22   Taylor Robson; Jay Heiler; and Fred Duval
23
     s/ Carolyn Galbreath
24
25
26
27
28


                                                -4-
